Name: Commission Regulation (EEC) No 3829/89 of 20 December 1989 repealing Regulation (EEC) No 3601/82 on the communication by Member States to the Commission of data relating to imports and exports of certain agricultural products
 Type: Regulation
 Subject Matter: distributive trades;  animal product;  agricultural policy
 Date Published: nan

 21 . 12. 89 Official Journal of the European Communities No L 372/ 19 COMMISSION REGULATION (EEC) No 3829/89 of 20 December 1989 repealing Regulation (EEC) No 3601/82 on the communication by Member States to the Commission of data relating to imports and exports of certain agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3707/89 (2), and in particular Article 24 thereof, and the corresponding provisions of the other Regulations on the common organization of the markets in agricultural products, Whereas Commission Regulation (EEC) No 3601 /82 (3), as last amended by Regulation (EEC) No 41 52/87 (4), provides for the rapid communication by the Member States of provisional data relating to imports and exports of certain agricultural products ; Whereas the time limits within which the data referred to in Council Regulation (EEC) No 1736/75 of 24 June 1975 on the external trade statistics of the Community and statistics of trade between Member States (*), as last amended by Regulation (EEC) No 1629/88 (*), have been shortened considerably and whereas other systems have been introduced in order to obtain the information required ; whereas, with a view to administrative simplifi ­ cation, the communications provided for in Regulation (EEC) No 3601 /82 may accordingly be waived and the Regulation should accordingly be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the Management Committees concerned, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3601 /82 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 363, 13 . 12. 1989, p. 1 . (3) OJ No L 376, 31 . 12. 1982, p. 11 . O OJ No L 81 , 26. 3 . 1988, p. 44. (*) OJ No L 183, 14 . 7. 1975, p. 3. (6) OJ No L 147, 14. 6 . 1988, p. 1 .